

Exhibit 10.8





XL GROUP PLC
201X NONSTATUTORY STOCK OPTION AGREEMENT

THIS AGREEMENT, by and between XL Group plc, an Irish company (the “Company”),
and You (the “Employee”), is effective as of ______________.
WITNESSETH:
WHEREAS, the Board of Directors of the Company believes that the interest of the
Company will be advanced by granting an incentive to employees and by
encouraging and enabling them to acquire stock ownership in the Company and
assuring a close identity of their interests with those of the Company; and
WHEREAS, pursuant to the provisions of the 1991 Performance Incentive Program
(the “Program”) of the Company, the Committee (as defined in the Program) has
authorized and directed the execution and delivery of this Agreement in the name
of and on behalf of the Company;
NOW THEREFORE, the parties hereto agree as follows:
a.Subject and pursuant to all terms and conditions stated in this Agreement and
in the Program, which is incorporated by reference into this Agreement and made
a part hereof as though herein fully set forth, the Company has granted on
_______________ (the “Grant Date”) to the Employee the right and option to
purchase all or any part of the aggregate number of Ordinary Shares of the
Company (the “Shares”) set forth below, to be issued or transferred as provided
in the Program at the option price per share set forth below. This option shall
not be treated as an incentive stock option as defined in Section 422 of the
Code.
Option to purchase _________ Shares, for $______ per share.
One-third of such option shall vest and become exercisable on each of the first
three anniversaries of Grant Date; provided, however, that (i) the option shall
be immediately vested and exercisable in full upon termination of the Employee’s
employment due to his or her Death or Permanent Disability (as defined below);
(ii) the option shall continue to vest and become exercisable according to the
schedule set forth above following termination of employment of the Employee due
to his or her Retirement (as defined below); (iii) upon termination of the
Employee’s employment by the Company not for Cause (as defined below) other than
as set forth in clause (iv) below, the option will vest and become exercisable
at the time of such termination of employment with respect to the number of
Ordinary Shares, if any, that would have vested in accordance with the schedule
set forth above as if the Employee’s employment had continued for an additional
twelve (12) months; and (iv) in the event (x) a Change of Control (as defined in
the Program) occurs and (y) within two years after consummation of the Change of
Control, the Employee’s employment with the Company is

-1-




--------------------------------------------------------------------------------




terminated either by the Company without Cause or by the Employee for Good
Reason (as defined below), then the option shall vest in full upon such
termination of employment. The portion of the option, if any, that is not
exercisable immediately following termination of the Employee’s employment
(other than due to Retirement) shall be immediately forfeited.
For purposes hereof, “Permanent Disability” means those circumstances under
which the Employee has been unable to perform his duties and responsibilities
with the Company for at least 60 continuous days because of physical, mental or
emotional incapacity resulting from injury, sickness or disease, and will be
unable to continue to perform his or her duties and responsibilities for a total
of six (6) months in any twelve (12) month period because of physical, mental or
emotional incapacity resulting from injury, sickness or disease; provided,
however, that with respect to any Employee who, at the time a determination
concerning Permanent Disability is to be made, is employed under a written
employment agreement with the Company or an Affiliate which includes a
definition of “permanent disability” or “disability”, Permanent Disability shall
have the meaning so attributed in such employment agreement.
For purposes hereof, “Retirement” shall mean the termination of employment by
the Employee if (i) such termination of employment occurs after (x) the Employee
has reached age 55, (y) the Employee has a minimum of 5 years of service with
the Company, and (z) the sum of the Employee’s age and full years of continuous
service with the Company equals or exceeds 65, and (ii) a determination has been
made the Committee, in its sole discretion, that it is appropriate under the
circumstances (taking into account, without limitation, the intention of the
Employee with respect to future employment) for this option to become vested at
the time of such termination of employment and be exercisable for the full term
of the option as provided below.
For purposes hereof, “Cause” shall mean: (A) conviction of the Employee of a
felony involving moral turpitude or dishonesty; (B) the Employee, in carrying
out his or her duties for the Company, has been guilty of (1) gross neglect or
(2) willful misconduct; provided, however, that any act or failure to act by the
Employee shall not constitute Cause for this purpose if such act or failure to
act was committed, or omitted, by the Employee in good faith and in a manner
reasonably believed to be in the overall best interests of the Company. The
determination of whether the Employee acted in good faith and that he or she
reasonably believed his or her action to be in the Company’s overall best
interest will be in the reasonable judgment of the General Counsel of the
Company or, if the General Counsel shall have an actual or potential conflict of
interest, the Committee; (C) the Employee’s continued willful refusal to obey
any appropriate policy or requirement duly adopted by the Company and the
continuance of such refusal after receipt of notice; or (D) the Employee’s
sustained failure to perform the essential duties of his or her role after
receipt of notice.
For purposes hereof, “Good Reason” means (X) if the Employee is employed under a
written employment agreement with the Company or an Affiliate which includes a
definition of “good reason”, the definition of “good reason” in that agreement,
or (Y) if the Employee is not employed under a written employment agreement with
the Company or an Affiliate which includes a definition of “good reason”, “Good
Reason” means the occurrence of

-2-




--------------------------------------------------------------------------------




any of the following within two years after the occurrence of a Change of
Control, unless done with the prior written consent of the Employee, where
notice of termination is provided as described below: (I)(A) the assignment to
the Employee of any duties inconsistent in any material adverse respect with his
or her position, duties, authority or responsibilities, or (B) a material
diminution of the Employee’s duties, authority or responsibilities in effect
immediately before the Change of Control; (II) a material reduction in the
Employee’s annual base salary or target annual bonus; or (III) the Company’s
requiring the Employee’s primary office to be more than 50 miles from its then
current location but only if the new office is also more than 50 miles from the
Employee’s principal residence; provided that the Employee must provide written
notice of his or her intention to terminate employment for Good Reason to the
Company within 60 days of having actual knowledge of the events giving rise to
such Good Reason, which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination for Good Reason, the
Company shall have 30 days from its receipt of such notice to remedy the
condition, in which case Good Reason shall no longer exist with regard to such
condition, and any date of termination for Good Reason shall not be more than
180 days after the Good Reason event occurs.
b.    To the extent the option herein granted becomes exercisable, it may be
exercised in whole or in part by the Employee giving notice of exercise to the
Program administrator designated from time to time by the Company stating the
number of Shares with respect to which the option is being exercised. Such
notice shall be in the form prescribed by the Company from time to time. Such
exercise shall be effective upon (1) receipt of such notice by the Program
administrator and (2) payment in full of the option price.
c.    The Employee agrees (1) not to disclose any trade or secret data or any
other confidential information acquired during employment by the Company or a
subsidiary of the Company, during employment or after the termination of
employment or retirement, (2) to abide by all the terms and conditions of the
Program and such other terms and conditions as may be imposed by the Committee,
and (3) not to interfere with the employment of any other employee of the
Company or a subsidiary of the Company. Notwithstanding any provision of this
Agreement to the contrary, if the Employee breaches any of the covenants set
forth in this paragraph c, the option granted under this Agreement shall be
immediately forfeited.
d.    The option granted under this Agreement shall expire upon the first of the
following events to occur:
(i)    The tenth anniversary of the Agreement;
(ii)    The third anniversary of the Death or Permanent Disability of the
Employee;

-3-




--------------------------------------------------------------------------------




(iii)    Unless otherwise provided in an Employment Agreement between the
Employee and the Company, the third anniversary of termination of the Employee’s
employment by the Company not for Cause or by the Employee for Good Reason, in
either case within two years following a Change of Control (the “Post-Change
Period”);
(iv)    Ninety days following termination of the Employee’s employment by the
Company not for Cause outside a Post-Change Period;
(v)    The last date of employment of the Employee if employment is terminated
by the Company for Cause; or
(vi)    Thirty days after the last date of employment of the Employee if
employment terminates (x) other than as set forth in (ii), (iii), (iv) or (v) of
this paragraph “d” and (y) other than due to Retirement. For the avoidance of
doubt, if an Employee’s employment terminates due to Retirement, the option
shall remain exercisable until the earlier of the Employee’s Death or the tenth
anniversary of the Grant Date.
e.    The Employee acknowledges that when the Employee is required to recognize
income for any tax purpose as a result of the exercise of an option to purchase
Shares pursuant to this Agreement, that such income may be subjected to the
withholding of tax by the Company. The Employee agrees that the Company may
either withhold an appropriate amount from any compensation or any other payment
of any kind then payable or which may become payable to the Employee, or the
Company may require the Employee to make a cash payment to the Company equal to
the amount of withholding required in the opinion of the Company. In the event
the Employee does not make such payment when requested, the Company may refuse
to issue or cause to be delivered any Shares under this Agreement entered into
pursuant to the Program until such payment has been made or arrangements for
such payment satisfactory to the Company have been made. In addition, upon
exercise of the option, the Company may withhold or sell such number of Shares
to which the Employee would otherwise be entitled, as is appropriate in the
opinion of the Company, to meet any responsibility for the withholding of taxes,
social payments or other amounts to the extent allowable under applicable law.
The Employee shall have no rights as a shareholder with respect to any Ordinary
Shares subject to this option prior to the date of exercise of the option by
such Employee.
f.    The option herein granted may be assigned or otherwise transferred only in
the following circumstances: (i) by will or the laws of descent and
distribution; (ii) by valid beneficiary designation taking effect at Death made
in accordance with procedures established by the Committee; or (iii) by the
Employee to members of his or her “immediate family”, to a trust established for
the exclusive benefit of solely one or more members of the Employee’s “immediate
family” and/or the Employee, or to a partnership, limited liability company or
other entity pursuant to which the only owners are one or more members of the
Employee’s “immediate family” and/or the Employee. Any option held by the
transferee will continue to be

-4-




--------------------------------------------------------------------------------




subject to the same terms and conditions that were applicable to the option
immediately prior to the transfer, except that the option will be transferable
by the transferee only by will or the laws of descent and distribution. For
purposes hereof, “immediate family” means the Employee’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half brothers and sisters), in-laws, and relationships arising because of legal
adoption.


g.    The Employee shall comply with the Company’s stock ownership guidelines as
in effect from time to time.
h.    Notwithstanding any term of this option to the contrary, the Company
reserves the right to cancel this option or require the return of Shares
received under this option (or the cash value of the Shares, as determined by
the Board in its sole discretion) to the extent provided hereunder, and in
accordance with, the Company's Clawback Policy as in effect from time to time,
such Policy which is incorporated into this Agreement by reference.  As a
condition to the grant of this option, the Employee agrees that he or she will
be subject to, and comply with the terms of, the Company's Clawback Policy as in
effect from time to time as it applies to any compensation, including equity
awards, bonus and other incentive awards.
i.    Any notice required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been given when delivered personally or
by courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:

If to the Company:
By Post:
XL Group plc
1 Hatch Street Upper
Dublin 2
Ireland
Attn.: General Counsel
If to the Employee:
At the electronic mail address as shown in the Company’s records for the time
being, or, at the Employee’s most recent address shown on the Company’s
corporate records, or at any other address which the Employee may specify in a
notice delivered to the Company in the manner set forth herein.

-5-




--------------------------------------------------------------------------------




j.    This Agreement shall be binding upon and inure to the benefit of the
Company and the Employee and their respective heirs, representatives and
successors.
k.    The Employee, by execution of this Agreement, acknowledges receipt of the
option granted on the date shown above, as well as a copy of the Program and the
Program Prospectus.
l.     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to the principles of conflict of
laws.



-6-


